On Motion for Rehearing.
Appellant insists that we should have sustained his motion in arrest of judgment in this case, based alone on the form of verdict. The jury, instead of writing out at length the word “assess” in that part of their verdict,where they said, “assess his punishment at confinement,” etc., merely used the letters “ass.” We think the complaint is without merit. The purpose and intention of the jury are perfectly manifest from the language used by them. The trial court properly overruled the motion in arrest of judgment.
The motion for rehearing will be overruled.